Citation Nr: 1634497	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to the service connected diabetes mellitus type II and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ) in September 2010. A copy of the transcript is of record. 

In a May 2011 decision, the Board granted entitlement to service connection for diabetes mellitus, type II and remanded the issue of entitlement to service connection for hypertension for further development.

In October 2012, the Board denied entitlement to service connection for hypertension. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2013 order, the Court remanded the case to the Board for action consistent with an April 2013 Joint Motion to Vacate and Remand (JMR). The Board then remanded the claim in August 2013 for further development. 

The matter was returned to the Board in February 2014, at which time the Board again denied the claim for entitlement to service connection for hypertension. The Veteran again appealed the decision to the Court. In a September 2014 order, the Court remanded the case back to the Board for action consistent with a September 2014 JMR for readjudication consistent with the directives contained therein. This case was remanded again by the Board for further development in November 2014. 

In an April 2015 decision, the Board denied entitlement to service connection for hypertension to include as secondary to the service-connected diabetes mellitus type II. The Veteran again appealed the decision to the Court. In a November 2015 order, the Court remanded the case to the Board for action consistent with a November 2015 JMR.

This matter was returned to the Board in January 2016, at which time the Board remanded the claim for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that additional remand is necessary prior to adjudication of this claim, but finds that additional development is necessary to obtain an addendum comprehensive and adequate VA opinion.  

The Veteran is appealing the denial of service connection for hypertension to include as secondary to his service-connected diabetes mellitus type II and his service-connected PTSD.  

In the November 2015 Joint Motion for Remand, the parties found that the evidence also reasonably raised a theory of entitlement to service connection for hypertension as secondary to the Veteran's service connected PTSD. In making this determination, the parties noted that in a December 2003 claim of entitlement to service connection for PTSD, the Veteran contended that his alcoholism was due to his PTSD.  Additionally, the September 2013 VA examiner stated that alcoholism was a risk factor for hypertension.  Therefore, the Board remanded the claim to obtain a VA opinion to address whether the Veteran's hypertension is secondary to his service connected PTSD.

A VA examination was conducted in January 2016.  The examiner opined that the Veteran's hypertension "is not caused by, secondary to or aggravated by his PTSD."  In support of this opinion, the examiner provided the following rationale:

According to UP TO DATE, PTSD is not listed as a risk factor for primary hypertension or major cause of secondary hypertension. The risk factors that the Veteran has for hypertension include age (Advancing age is associated with increased blood pressure), Obesity (BMI 34.66, obesity is 30 or greater), race (Hypertension tends to be more common, be more severe, occur earlier in life in blacks), excessive alcohol consumption (Veteran states 2-3 times a week he drinks a pint of vodka. Excess alcohol intake is associated with the development of hypertension), Physical inactivity (Veteran does not get much exercise), Diabetes (see prior opinion dated 6/10/2011). Also according to UP TO DATE: Obstructive sleep apnea (Disordered breathing during sleep appears to be an independent risk factor for systemic hypertension. The Veteran has been diagnosed with sleep apnea but he states he stopped using CPAP about 3 years ago because he has high cheek bones).

When the Veteran was admitted to the hospital on 1/2/2003, his problem list did not include a diagnosis of PTSD. His discharge summary dated 1/13/2003 notes hypertension diagnosis. A discharge summary dated 12/10/2003 axis 1, notes alcohol dependence, rule out PTSD. PTSD was not actually diagnosed until after 12/11/2003 (per notes and discharge summary diagnoses listed dated Oct. 15, 2004). The Veteran's diagnosis of hypertension predates his diagnosis of PTSD and therefore it cannot have been caused by PTSD. The Veteran has multiple risk factors for hypertension. PTSD is not listed as a risk factor for hypertension in UP to DATE, a respected medical reference. The Veteran's hypertension has been stable. The hypertension has not been aggravated. The hypertension predates the diagnosis of PTSD. Therefore, it is NOT at least as likely as not (less likely) that his hypertension has been caused by, is secondary to, or aggravated by his service- connected PTSD.

In a July 2016 statement, the Veteran's representative cited a 2011 study that discusses an association between hypertension and psychosocial stressors associated with anxiety disorders.  Specifically, the Veteran's representative quoted the relevant portion of the study as follows:

In particular, psychosocial stressors associated with anxiety disorders raise autonomic arousal via the hypothalamic-pituitary axis which increases circulating catecholamines. This heightened arousal is associated with an increased risk of hypertension and a pro-inflammatory state and, consequently, development of coronary heart disease. This association holds across the spectrum of anxiety disorders (generalized anxiety, posttraumatic stress disorder, panic disorder, and obsessive compulsive disorder) and also when controlling for comorbid conditions such as depression and physical ailments. Multiple cross sectional studies reveal a positive association between anxiety and hypertension. These associations are bidirectional, with those with hypertension being more likely to have anxiety and those with anxiety being more likely to have hypertension. However, a few studies have shown no association. Longitudinal studies point to an increased risk of development of hypertension in patients who suffer from anxiety. More convincing studies show links between anxiety symptoms and disorders, including panic disorder and PTSD, and cardiovascular outcomes. Drawing broad conclusions from these studies is challenging, however, given the multiplicity of scales used to measure anxiety disorders. Anxiety, hypertension, and CHD are common conditions seen in primary care, and anxiety may be an important predictor of future CHD outcomes. Better recognition of the association of these conditions and the possible roles of each in development of the other should alert primary care providers to be vigilant in monitoring and treating anxiety, hypertension, and CHD.

The Board finds that an addendum opinion is necessary to clarify whether an association exists between hypertension and PTSD in the instant case. Additionally, the opinion must clearly discuss whether an association, as described in the 2011 study, is sufficient for a finding of causation.  

Furthermore, although the Veteran did not have a diagnosis of PTSD prior to his diagnosis of hypertension, the record contains evidence of an association between the Veteran's alcohol consumption and his PTSD.  The record also shows evidence of a relationship between alcohol consumption and hypertension.  Therefore, the opinion must clearly discuss how and if these associations are relevant to a claim of causation in this case.  

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts must be made to obtain all available, outstanding, and relevant treatment records since 2013.  Any attempt at obtaining records should be documented in the claims folder and the Veteran's assistance in identifying and obtaining the records should be solicited as needed.

2. Return the claims file to an appropriate examiner to provide an addendum opinion.  If the examiner feels that physical examination is necessary, such examination should be scheduled. All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available to the physician for review of the case. 

The examiner should provide an opinion on the Veteran's claim with respect to the following: 

Is it as least as likely as not that (e.g., a 50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by a service-connected disability to include his service-connected PTSD?

In formulating this opinion, the examiner should specifically address the 2011 study cited by the Veteran in the July 2016 appellate brief. 

Additionally, although the Veteran's PTSD was not diagnosed until 2009, after his hypertension diagnosis, the record shows the Veteran had alcohol dependence, substance abuse, and depression as early as 1985.  The examiner must comment on the significance of these findings prior to his hypertension diagnosis and whether they constitute the onset of his subsequently diagnosed and service-connected PTSD.  The examiner must then comment on whether these disorders more likely than not are related to the Veteran's hypertension.  

A complete rationale for any opinion expressed should be provided.

3. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations. If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

